Citation Nr: 1529960	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  10-44 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a skin disorder, to include pruritus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1982 to May 1993, and from October 1993 to March 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

In March 2012, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims folder. 
 
In February 2014 and December 2014, the Board remanded the claim for additional development.  The requested development has been completed, and the appeal has been returned to the Board for further appellate review.


FINDING OF FACT

The Veteran's pruritus first manifested during his active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a skin disorder, diagnosed as pruritus, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he developed chronic itching of his upper extremities as a result of taking the antibiotics Ciprofloxacin (Cipro) and Biaxin during active service.  In the alternative, he maintains that his current skin condition is the result of being exposed to mechanical fluids during service.  The Veteran maintains that he has used various non-prescription creams and lotions over the years in an attempt to alleviate the itching.

By way of history, the Veteran was diagnosed in service with a mycobacterium avium-intracellulare (MAI) (also known as mycobacterium avium complex or
MAC) infection in his right lung.  A December 1997 service treatment record (STR) notes that the condition was diagnosed in 1995, and that the Veteran started on Cipro in December 1995 and later Biaxin in February 1996.  In September 1997, he underwent a right upper lobectomy; antibiotic treatment with Cipro and Biaxin was continued until December 1997.

A January 1998 STR notes that the Veteran's antibiotic treatment was stopped on December 8, 1997.  In a January 2001 STR, a physician noted that the Veteran had undergone surgery in 1997 and was started on antibiotics that had resulted in pruritus.  The pruritus was noted to have stopped when the antibiotic was discontinued, but had returned.  The diagnosis was pruritus.  

A January 2008 post-service treatment record notes the Veteran's report of problems taking Cipro and Biaxin in the past in that the antibiotics had left him with on again/off again itching that worsened when exposed to sunlight. 

The Veteran underwent a VA skin examination in November 2009.  The examiner, a dermatologist, reviewed the claims folder and diagnosed pruritus, localized.  He opined that it was less likely than not that any itching the Veteran had on his aims was related to treatment he had received for his MAI infection in service.  He acknowledged that Cipro was a known photosensitizer, but reasoned that photosensitivity reactions to medications are generally more widespread on the body and generally worse during the summer months as compared to the winter months as reported by the Veteran.  The examiner addressed only the relationship between the Veteran's itching and photosensitivity and the use of an antibiotic in service.  As such, he did not discuss other possible etiologies for the Veteran's skin problem. 

In February 2014, the Board remanded the claim so that an opinion could be obtained with respect to whether the Veteran's work around aircraft might be playing a role in his current skin disorder.  The Board notes that the Veteran's military occupational specialty (MOS) included aircraft maintenance.  

The Veteran submitted to an April 2014 VA skin examination.  The examiner noted a past diagnosis of pruritus and mild lichenification of the left arm.  He did not provide an opinion with respect to etiology, instead noting that the area described as being problematic for the itching was "without evidence of cause."

In a September 2014 addendum, the examiner opined that the Veteran's current skin condition was less likely than not incurred during service.  The examiner noted that itching and rash are side effects of Biaxin and Cipro, but stated that he "could not find any specific problems associated with this condition in the records provided."  Medical opinions have no probative value when they are based on an inaccurate factual predicate.  Reonal v. Brown, 5 Vet. App. 548 (1993).

The Veteran submitted to a March 2015 VA skin examination.  The examiner reviewed the claims file and diagnosed pruritus.  He opined that the Veteran's condition is not due to antibiotics taken during service, noting that the rash "has always been limited to his dorsal arms" and explaining that a drug allergy would be more generalized.  The examiner acknowledged that the area involved corresponds to areas exposed to mechanics fluids, but stated that "it is difficult to say without resorting to conjecture that this alone caused the rash."  He determined that the cause of the initial bout of itching "is open to conjecture," but noted that "once the itch/scratch cycle is well established, it can continue unabated for years."

The Board finds that the March 2015 VA examiner rendered a positive opinion.  Given the Veteran's competent and credible statements of continuous skin problems since service, the positive nexus provided by the March 2015 examiner, and the absence of any adequate negative evidence related to nexus, the Board finds that the most probative evidence of record relates the Veteran's current skin condition to his period of active service.  Accordingly, service connection for a skin disorder, diagnosed as pruritus, is warranted.


ORDER

Service connection for a skin disorder, to include pruritus, is granted.




____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


